Citation Nr: 1623615	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  11-03 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left foot status post stress fracture of the second metatarsal and osteophytes of the heel with bilateral pes planus.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 2003 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran contends that he is unable to work due to his service-connected disabilities, including his left foot disability.  See, e.g, March 2014 VA Form 21-4138.  Because the issue of entitlement to a TDIU is part and parcel of a claim for a higher rating, the Board has jurisdiction of this issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last examined in connection with his bilateral foot disabilities in September 2013.  In a February 2014 written statement, he stated that his foot disabilities have worsened since that examination.  As such, remand is necessary to provide the Veteran with a new examination addressing the current severity of his bilateral foot disabilities.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  The issue of entitlement to a TDIU is also remanded as inextricably intertwined with the increased rating claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records.  

2.  Ask the Veteran to identify any private health care provider who has treated him in connection with his foot disabilities.  Any identified records for which an authorization is provided should be sought.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the symptoms he experienced and continues to experience in connection with his service-connected foot disabilities, lumbar strain, pseudofolliculitis barbae and allergic rhinitis, the severity of these symptoms, and their impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  Then schedule the Veteran for a VA examination to determine the current nature and severity of his foot disabilities.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The Board notes that the Veteran has been diagnosed with and service-connected for bilateral pes planus and left foot status post stress fracture of the second metatarsal and osteophytes of the heel.  The examiner should specifically identify the symptoms attributable to each diagnosis.  The examiner should also discuss the functional limitations imposed by the Veteran's service-connected foot disabilities.  

5.  After completing the above development, including any additional development that may be warranted, readjudicate the remanded issues.  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




